ORDER
PER CURIAM.
Herman Logan (“Appellant”) appeals from the judgment dismissing his claims against defendant Everbank and individual defendants, Andrea . Marx, Roger McGaugh, and Matthew Kaempfe (collectively “Respondents”), Appellant claims the trial court erred in dismissing his cause without prejudice as a sanction for discovery and court order. violations because such dismissal effectively terminated Appellant’s cause of action and Appellant did not have sufficient notice to prevent such dismissal. Appellant further claims that the trial court erred in not enforcing a settlement. agreement prior, to dismissal.
*68We have reviewed the briefs of the parties and the record on appeal and find the Appellant’s claims of error to be without merit, and we affirm. We further deny Respondents’ motions to dismiss the appeal and for sanctions.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).